HANSON, Judge.
Defendant was arrested and charged with the illegal possession of narcotic drugs. Following a preliminary hearing in the Fall River County Court 'he was bound over to cir*582cuit court for trial. In this habeas corpus proceeding defendant challenges the admissibility of certain evidence and the sufficiency of the evidence presented at the preliminary hearing to hold him for trial.
We find no merit in defendant’s contentions. The challenged exhibits were properly admitted by the committing magistrate and there was sufficient, credible, and competent evidence presented at the preliminary hearing to show there was probable cause the offenses charged had been committed and that defendant committed the same. The writ of habeas corpus was therefore properly quashed.
Affirmed.
All the Judges concur.